
Exhibit 10.1
 

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of November
12, 2008, by and between Hythiam, Inc., a Delaware corporation (“Employer”), and
Maurice Hebert, an individual (“Employee”).
 
RECITALS
 
A.           WHEREAS, Employee has experience and expertise applicable to
employment with Employer to perform as the Chief Financial Officer of Employer,
Employer has agreed to employ Employee and Employee has agreed to enter into
such employment, on the terms set forth in this Agreement.
 
B.           WHEREAS, Employee acknowledges that this Agreement is necessary for
the protection of Employer’s investment in its business, good will, products,
methods of operation, information, and relationships with its customers and
other employees.
 
C.           WHEREAS, Employer acknowledges that Employee desires definition of
his compensation and benefits, and other terms of his employment.
 
NOW, THEREFORE, in consideration thereof and of the covenants and conditions
contained herein, the parties agree as follows:
 
AGREEMENT
 
1. TERM OF AGREEMENT
 
1.1 Initial Term.  The initial term of this Agreement shall begin on November
12, 2008 (“Commencement Date”) and shall continue until the earlier of:  (a) the
date on which it is terminated pursuant to Section 5 of this Agreement; or (b)
four (4) years following the Commencement Date (“Initial Term”).  After the
expiration of the Initial Term, Employee shall be employed on an at-will basis,
with either party able to terminate the employment, with or without cause and
with or without notice.
 
2. EMPLOYMENT
 
2.1 Employment of Employee.  Employer agrees to employ Employee to render
services on the terms set forth herein.  Employee hereby accepts such employment
on the terms and conditions of this Agreement.
 
2.2 Position and Duties.  Employee shall serve as the Chief Financial Officer of
Employer, reporting to Employer’s President, and shall have the general powers,
duties and responsibilities of management usually vested in that office in a
corporation and such other powers and duties as may be prescribed from time to
time by the President or Employer’s Board of Directors (“Board”).
 
2.3 Standard of Performance.  Employee agrees that he will at all times
faithfully and industriously and to the best of his ability, experience and
talents perform all of the duties that may be required of and from him pursuant
to the terms of this Agreement.  Such duties shall be performed at such place or
places as the interests, needs, business and opportunities of Employer shall
reasonably require or render advisable.
 
2.4 Exclusive Service.
 
                                           (a) Employee shall devote all of his
business energies and abilities and all of his productive time to the
performance of his duties under this Agreement (reasonable absences during
holidays and vacations excepted), and shall not, without the prior written
consent of Employer, render to others any service of any kind (whether or not
for compensation) that, in the opinion of Employer, would materially interfere
with the performance of his duties under this Agreement, and
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
                                 (b) Employee shall not, without the prior
written consent of Employer, maintain any affiliation with, whether as an agent,
consultant, employee, officer, director, trustee or otherwise, nor shall he
directly or indirectly render any services of an advisory nature or otherwise
to, or participate or engage in, any other business activity.  Employee and
Employer agree that those items set forth in Attachment A, attached hereto, are
subject to periodic review by Employer and in the event that Employer
determines, in its sole discretion, that such obligations negatively impact
Employer, Employer shall have the right to direct Employee to terminate such
relationships.
 
3. COMPENSATION
 
3.1 Compensation.  During the term of this Agreement, Employer shall pay the
amounts and provide the benefits described in this Section 3, and Employee
agrees to accept such amounts and benefits in full payment for Employee’s
services under this Agreement.
 
3.2 Base Salary.  Employer shall pay to Employee a base salary of two hundred
forty thousand dollars ($240,000) annually in equal bi-weekly installments, less
applicable taxes.  At Employer’s sole discretion, Employee’s base salary may be
increased, but not decreased, annually.  Notwithstanding the foregoing,
commencing on January 1, 2010 and annually thereafter, the Base Salary shall be
increased by at least the Consumer Price Index for Los Angeles, CA (or a
reasonable proxy thereof).  The annual base salary of $240,000 shall be
retroactive to October 1, 2008.
 
3.3 Discretionary Bonus.  Except as described in Section 5.1 below, Employee is
eligible to receive an annual bonus in the sole discretion of Employer.  This
discretionary bonus will be targeted at forty percent (40%) of Employee’s base
salary, and will be based on Employee achieving designated individual goals and
milestones, and the overall performance and profitability of the Company.  The
goals and milestones will be established and reevaluated on an annual basis by
mutual agreement of Employee and the President, subject to review and approval
by the Board or its Compensation Committee.  To the extent that a discretionary
bonus is granted, it will be based on a calendar year and shall be paid no later
than March 14th of the following year.
 
3.4 Equity Incentive Plan.
 
(a) In connection with this Agreement, Employee shall receive a new grant of
options to purchase one hundred thousand (100,000) shares of Employer’s common
stock, at fair market value, under the provisions of Employer’s 2007 Stock
Incentive Plan, upon approval by the Board.  The options will vest in equal
monthly amounts over a three (3) year period from the Commencement date.
 
(b) Except as otherwise set forth herein, vesting of options will cease upon the
termination of Employee’s employment with Employer.
 
3.5 Fringe Benefits.  Subject to Section 3.7 below, Employee will be entitled:
 
(a) to participate, on the same basis as other employees of the Company, in any
medical, dental, vision, life, short-term and long-term disability insurance and
flexible spending accounts (subject to certain co-payments by
Employee).  Employee’s participation in such plans shall be subject to all terms
and conditions of such plans, including Employee’s ability to satisfy any
medical or health requirements imposed by the underwriters of any insurance
policies paid to fund the plans; and
 
(b) to participate, on the same basis as other employees of the Company, in the
Company’s 401(k) plan, with said participation subject to all terms and
conditions of such plans.
 
3.6 Paid Time Off.  Employee shall accrue, on a daily basis, a total of four (4)
work weeks of vacation per year following the date of this Agreement, provided,
however, that Employee’s accrued and unused vacation time may not exceed a total
of seven (7) work weeks.  This vacation time shall be in addition to normal
Company holidays, which shall be determined at the discretion of the Company
from time to time.  Thereafter, Employee will not continue to accrue vacation
benefits until he has used enough vacation time to fall
 

 
- 2 -

--------------------------------------------------------------------------------

 

below this maximum amount. Any accrued but unused vacation time will be paid to
Employee, on a pro rata basis, at the time that his employment is
terminated.  In addition to vacation time, the Employee shall be entitled to
normal Company holidays, floating holidays and sick leave.
 
3.7 Deduction from Compensation.  Employer shall deduct and withhold from all
compensation payable to Employee all amounts required to be deducted or withheld
pursuant to any present or future law, ordinance, regulation, order, writ,
judgment, or decree requiring such deduction and withholding.
 
4. REIMBURSEMENT OF EXPENSES
 
4.1 Travel and Other Expenses.  Employer shall pay to or reimburse Employee for
those travel, promotional, professional continuing education and licensing costs
(to the extent required), professional society membership fees, seminars and
similar expenditures incurred by Employee which Employer determines are
reasonably necessary for the proper discharge of Employee’s duties under this
Agreement and for which Employee submits appropriate receipts and indicates the
amount, date, location and business character in a timely manner.
 
4.2 Liability Insurance.  Employer shall provide Employee with officers and
directors’ insurance, or other liability insurance, consistent with its usual
business practices, to cover Employee against all insurable events related to
his employment with Employer.
 
4.3 Indemnification.  Promptly upon written request from Employee, Employer
shall indemnify Employee, to the fullest extent under applicable law, for all
judgements, fines, settlements, losses, costs or expenses (including attorney’s
fees), arising out of Employee’s activities as an agent, employee, officer or
director of Employer, or in any other capacity on behalf of or at the request of
Employer.  Such agreement by Employer shall not be deemed to impair any other
obligation of Employer respecting indemnification of Employee otherwise arising
out of this or any other agreement or promise of Employer or under any statute.
 
5. TERMINATION
 
5.1 Termination With Good Cause; Resignation Without Good Reason.  Employer may
terminate Employee’s employment at any time, with or without notice or Good
Cause (as defined below).  If Employer terminates Employee’s employment with
Good Cause, or if Employee resigns without Good Reason (as defined below),
Employer shall pay Employee his salary prorated through the date of termination,
at the rate in effect at the time notice of termination is given, together with
any benefits accrued through the date of termination.  Employer shall have no
further obligations to Employee under this Agreement or any other agreement, and
all unvested options will terminate.
 
5.2 Termination Without Good Cause; Resignation with Good Reason.  Employer
shall have the right to terminate Employee’s employment without Good Cause.
Employee shall have the right to terminate his employment for Good Reason,
provided Employee first gives Employer written notice of his intention to
terminate his employment within thirty (30) days following the act or omission
giving rise to Good Reason and Employer fails to cure such act or omission
within thirty (30) days of receiving Employee’s notice.  If Employer terminates
Employee’s employment without Good Cause, or Employee resigns for Good Reason:
 
(a) Employer shall pay Employee his salary prorated through the date of
termination, at the rate in effect at the time notice of termination is given,
together with any benefits accrued through the date of termination;
 
(b) All of Employee’s unvested stock options will vest immediately and remain
exercisable for a period of three (3) years thereafter;
 
(c) In addition to any rights under COBRA, Employee and his dependants shall
continue to participate in the Employer’s group medical plan for a period of one
(1) year from the date the Employee’s termination becomes effective, provided
that medical insurance coverage will terminate sooner if Employee becomes
eligible for coverage under another employer’s plan.
 

 
- 3 -

--------------------------------------------------------------------------------

 

In addition, on the six (6) month anniversary of the date Employee’s termination
becomes effective, Employer shall pay Employee in a lump sum an amount equal to
one (1) year’s salary (at the rate in effect at the time of termination) plus a
bonus equal to one hundred percent (100%) of one (1) year’s targeted bonus.
 
To be eligible for the compensation provided for in this Section 5.2 (other than
in Section 5.2(a)), Employee must execute a full and complete release of any and
all claims against Employer in the standard form then used by Employer
(“Release”), at which time Employer shall have no further obligations to
Employee under this Agreement or any other agreement.
 
5.3 Good Cause. For purposes of this Agreement, a termination shall be for “Good
Cause” if Employee, in the subjective, good faith opinion of Employer, shall:
 
(a) Commit an act of fraud, moral turpitude, misappropriation of funds or
embezzlement in connection with his duties;
 
(b) Breach Employee’s fiduciary duty to Employer, including, but not limited to,
acts of self-dealing (whether or not for personal profit);
 
(c) Materially breach this Agreement, the Confidentiality Agreement (defined
below), or Employer’s written Codes of Ethics as adopted by the Board;
 
(d) Willfully, recklessly or negligently violate any material provision of
Employer’s written Employee Handbook, or any applicable state or federal law or
regulation;
 
(e) Fail or refuse (whether willfully, recklessly or negligently) to comply with
all relevant and material obligations, assumable and chargeable to an executive
of his corporate rank and responsibilities, under the Sarbanes-Oxley Act and the
regulations of the Securities and Exchange Commission promulgated thereunder;
 
(f) Fail or refuse or lack sufficient expertise (whether willfully, recklessly
or negligently) to perform the responsibilities and duties specified herein
(other than a failure caused by temporary disability); provided, however, that
no termination shall occur on that basis unless the Employer first provides the
Employee with written notice to cure; the notice to cure shall reasonably
specify the acts or omissions that constitute the Employee’s failure, refusal or
lack of sufficient expertise to perform his duties, and the Employee shall have
a reasonable opportunity (not to exceed ten (10) business days after the date of
notice to cure) to cure; termination shall be effective as of the date of
written notice of failure to cure; or
 
(g) Be convicted of, or enter a plea of guilty or no contest to, a felony or
misdemeanor under state or federal law, other than a traffic violation or
misdemeanor not involving dishonesty or moral turpitude.
 
5.4 Good Reason. For purposes of this Agreement, a resignation shall be for
“Good Reason” as described in Section 5.2 if tendered within thirty (30) days of
any of the following actions by Employer:
 
(a) A substantial reduction in the nature or status of Employee’s
responsibilities;
 
(b) Relocation of Employee’s site of employment outside a thirty (30) mile
radius of Los Angeles (unless closer to Employee’s residence) without Employee’s
consent, except for reasonably required travel on Employer’s business;
 
(c) Failure to cause any acquiring or successor entity following a Change in
Control to assume Employer’s obligations under this Agreement (unless such
assumption occurs by operation of
 

 
- 4 -

--------------------------------------------------------------------------------

 

law in which case the acquiring or successor entity automatically assumes
Employer’s obligations under this Agreement); or
 
(d) Material breach of this Agreement by Employer, or failure to timely pay to
Employee any amount due under Section 3 above.
 
5.5 [Intentionally Deleted.]
 
5.6 Change in Control.  For purposes of this Agreement, a “Change in Control”
shall be defined as:
 
(a) The acquisition of Employer by another entity by means of a transaction or
series of related transactions (including, without limitation, any
reorganization, merger, stock purchase or consolidation); or
 
(b) The sale, transfer or other disposition of all or substantially all of the
Employer’s assets.
 
5.7 No Change in Control.  Notwithstanding the provisions of Section 5.6 above,
the following shall not constitute a Change in Control:
 
(a) If the sole purpose of the transaction is to change the state of the
Employer’s incorporation or to create or eliminate a holding company that will
be owned in substantially the same proportions by the same beneficial owners as
before the transaction;
 
(b) If Employer’s stockholders of record as constituted immediately prior to the
transaction will, immediately after the transaction (by virtue of securities
issued as a consideration for Employer’s capital stock or assets or otherwise),
hold more than fifty percent (50%) of the combined voting power of the surviving
or acquiring entity’s outstanding securities;
 
(c) An underwritten public offering of Employer’s common stock, if Employer’s
stockholders of record as constituted immediately prior to the offering will,
immediately after the offering, continue to hold more than fifty percent (50%)
of the combined voting power of Employer’s outstanding securities;
 
(d) The private placement of preferred or common stock, or the issuance of debt
instruments convertible into preferred or common stock, for fair market value as
determined by the Board, provided the acquiring person does not as a result of
the transaction own more than fifty percent (50%) of the outstanding capital
stock of Employer, have the right to vote more than fifty percent (50%) of the
outstanding voting stock of Employer, or have the right to elect a majority of
the Board; or
 
(e) If Employee is a member of a group that acquires control of Employer in an
event that would otherwise be a Change in Control, such event shall not be
deemed a Change in Control and Employee shall have no right to benefits
hereunder as a result of such event; provided, however, that Employee shall not
be deemed a member of any acquiring group solely by virtue of his continued
employment or ownership of stock or stock options following a Change in Control.
 
5.8 Death or Disability.  To the extent consistent with federal and state law,
Employee’s employment, salary, and accrual of commissions shall terminate on his
death or disability.  “Disability” means (i) Employee’s inability to engage in
any substantial, gainful activity by reason of any medically determinable
physical of mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) Employee is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident or health plan covering Employer’s employees.  In the event of
termination due to
 

 
- 5 -

--------------------------------------------------------------------------------

 

death or Disability, Employer shall pay Employee (or his legal representative)
his salary prorated through the date of termination, at the rate in effect at
the time of termination, together with any benefits accrued through the date of
termination. Employer shall have no further obligations to Employee (or his
legal representative) under this Agreement.
 
5.9 Return of Employer Property.  Within five (5) days after the Termination
Date, Employee shall return to Employer all products, books, records, forms,
specifications, formulae, data processes, designs, papers and writings relating
to the business of Employer including without limitation proprietary or licensed
computer programs, customer lists and customer data, and/or copies or duplicates
thereof in Employee’s possession or under Employee’s control.  Employee shall
not retain any copies or duplicates of such property and all licenses granted to
him by Employer to use computer programs or software shall be revoked on the
Termination Date.
 
6. DUTY OF LOYALTY
 
6.1 During the term of this Agreement, Employee shall not, without the prior
written consent of Employer, directly or indirectly render services of a
business, professional, or commercial nature to any person or firm, whether for
compensation or otherwise, or engage in any activity directly or indirectly
competitive with or adverse to the business or welfare of Employer, whether
alone, as a partner, or as an officer, director, employee, consultant, or holder
of more than one percent (1%) of the capital stock of any other
corporation.  Otherwise, Employee may make personal investments in any other
business so long as these investments do not require him to participate in the
operation of the companies in which he invests.
 
7. CONFIDENTIAL INFORMATION
 
7.1 Trade Secrets of Employer.  Employee, during the term of this Agreement,
will develop, have access to and become acquainted with various trade secrets
which are owned by Employer and/or its affiliates and which are regularly used
in the operation of the businesses of such entities.  Employee shall not
disclose such trade secrets, directly or indirectly, or use them in any way,
either during the term of this Agreement or at any time thereafter, except as
required in the course of his employment by Employer.  All files, contracts,
manuals, reports, letters, forms, documents, notes, notebooks, lists, records,
documents, customer lists, vendor lists, purchase information, designs, computer
programs and similar items and information, relating to the businesses of such
entities, whether prepared by Employee or otherwise and whether now existing or
prepared at a future time, coming into his possession shall remain the exclusive
property of such entities, and shall not be removed for purposes other than
work-related from the premises where the work of Employer is conducted, except
with the prior written authorization by Employer.
 
7.2 Confidential Data of Customers of Employer.  Employee, in the course of his
duties, will have access to and become acquainted with financial, accounting,
statistical and personal data of customers of Employer and of their
affiliates.  All such data is confidential and shall not be disclosed, directly
or indirectly, or used by Employee in any way, either during the term of this
Agreement (except as required in the course of employment by Employer) or at any
time thereafter.
 
7.3 Inevitable Disclosure.  After Employee’s employment has terminated, Employee
shall not accept employment with any competitor of Employer, where the new
employment is likely to result in the inevitable disclosure of Employer’s trade
secrets or confidential information, or it would be impossible for Employee to
perform his new job without using or disclosing trade secrets or confidential
information.
 
7.4 Continuing Effect.  The provisions of this Section 7 shall remain in effect
after the Termination Date.
 

 
- 6 -

--------------------------------------------------------------------------------

 

8. NO SOLICITATION
 
8.1 No Solicitation of Employees.  Employee agrees that he will not, during his
employment with Employer, and for two (2) years thereafter, encourage or solicit
any other employee of Employer to terminate his or her employment for any
reason, nor will he assist others to do so.
 
8.2 No Solicitation of Customer.  Employee agrees that he will not, during his
employment with Employer, and for two (2) years thereafter, directly or
indirectly call on, or otherwise solicit, business from any actual customer or
potential customer known by Employee to be targeted by Employer, nor will he
assist others in doing so.
 
9. INTELLECTUAL PROPERTIES.
 
To the extent permissible under applicable law, all intellectual properties made
or conceived by Employee during the term of this employment by Employer shall be
the right and property solely of Employer, whether developed independently by
Employee or jointly with others. The Employee will sign the Employer’s standard
Employee Innovation, Proprietary Information and Confidentiality Agreement
(“Confidentiality Agreement”).
 
10. OTHER PROVISIONS
 
10.1 Compliance With Other Agreements.  Employee represents and warrants to
Employer that the execution, delivery and performance of this Agreement will not
conflict with or result in the violation or breach of any term or provision of
any order, judgment, injunction, contract, agreement, commitment or other
arrangement to which Employee is a party or by which he is bound.
 
10.2 Injunctive Relief.  Employee acknowledges that the services to be rendered
under this Agreement and the items described in Sections 6, 7, 8 and 9 of this
Agreement are of a special, unique and extraordinary character, that it would be
difficult or impossible to replace such services or to compensate Employer in
money damages for a breach of this Agreement.  Accordingly, Employee agrees and
consents that if he violates any of the provisions of this Agreement, Employer,
in addition to any other rights and remedies available under this Agreement or
otherwise, shall be entitled to temporary and permanent injunctive relief,
without the necessity of proving actual damages and without the necessity of
posting any bond or other undertaking in connection therewith.
 
10.3 Attorneys’ Fees.  The prevailing party in any suit or other proceeding
brought to enforce, interpret or apply any provisions of this Agreement, shall
be entitled to recover all costs and expenses of the proceeding and
investigation (not limited to court costs), including all attorneys’ fees.
 
10.4 Counsel. The parties acknowledge and represent that, prior to the execution
of this Agreement, they have had an opportunity to consult with their respective
counsel concerning the terms and conditions set forth herein.  Additionally,
Employee represents that he has had an opportunity to receive independent legal
advice concerning the taxability of any consideration received under this
Agreement.  Employee has not relied upon any advice from Employer and/or its
attorneys with respect to the taxability of any consideration received under
this Agreement.  Employee further acknowledges that Employer has not made any
representations to him with respect to tax issues.
 
10.5 Nondelegable Duties.  This is a contract for Employee’s personal
services.  The duties of Employee under this Agreement are personal and may not
be delegated or transferred in any manner whatsoever, and shall not be subject
to involuntary alienation, assignment or transfer by Employee during his life.
 
10.6 Governing Law.  The validity, construction and performance of this
Agreement shall be governed by the laws, without regard to the laws as to choice
or conflict of laws, of the State of California.
 
10.7 Venue.  If any dispute arises regarding the application, interpretation or
enforcement of  any provision of this Agreement, including fraud in the
inducement, such dispute shall be resolved either in federal or state court in
Los Angeles, California.
 

 
- 7 -

--------------------------------------------------------------------------------

 

10.8 No Jury. If any dispute arises regarding the application, interpretation or
enforcement of  any provision of this Agreement, including fraud in the
inducement, the parties hereby waive their right to a jury trial.
 
10.9 No Punitive Damages. If any dispute arises regarding the application,
interpretation or enforcement of  any provision of this Agreement, including
fraud in the inducement, the parties hereby waive their right to seek punitive
damages in connection with said dispute.
 
10.10 Severability.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions, and this
Agreement shall be construed in all respects as if any invalid or unenforceable
provision were omitted.
 
10.11 Binding Effect.  The provisions of this Agreement shall bind and inure to
the benefit of the parties and their respective successors and permitted
assigns.
 
10.12 Notice.  Any notices or communications required or permitted by this
Agreement shall be deemed sufficiently given if in writing and when delivered
personally or forty-eight (48) hours after deposit with the United States Postal
Service as registered or certified mail, postage prepaid and addressed as
follows:
 
(a) If to Employer, to the principal office of Employer in the State of
California, marked “Attention: Chief Executive Officer”; or
 
(b) If to Employee, to the most recent address for Employee appearing in
Employer’s records.
 
10.13 Headings.  The Section and other headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
10.14 Amendment and Waiver.  This Agreement may be amended, modified or
supplemented only by a writing executed by each of the parties.  Either party
may in writing waive any provision of this Agreement to the extent such
provision is for the benefit of the waiving party.  No waiver by either party of
a breach of any provision of this Agreement shall be construed as a waiver of
any subsequent or different breach, and no forbearance by a party to seek a
remedy for noncompliance or breach by the other party shall be construed as a
waiver of any right or remedy with respect to such noncompliance or breach.
 
10.15 Entire Agreement.  This Agreement is the only agreement and understanding
between the parties pertaining to the subject matter of this Agreement, and
supersedes all prior agreements, summaries of agreements, descriptions of
compensation packages, discussions, negotiations, understandings,
representations or warranties, whether verbal or written, between the parties
pertaining to such subject matter.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 EMPLOYEE:      EMPLOYER:          HYTHIAM, INC.            
/s/ MAURICE HEBERT
 
 
By: /s/ RICHARD A. ANDERSON
 
Maurice Hebert
   
Richard A. Anderson
 
 
   
Its President & COO
 

 
 
- 8 -

--------------------------------------------------------------------------------
